     Case 3:17-cr-00879-JAH Document 247 Filed 06/26/20 PageID.4898 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,               Case No.: 17cr0879-JAH
11                 Plaintiff,
                                               ORDER GRANTING MOTION TO
12           v.                                CONTINUE MOTION HEARING AND
13                                             GRANTING ADDITIONAL TIME TO
       ANDREW OTERO (1)                        RESPOND TO DEFENDANT’S
14                                             MOTION FOR RECONSIDERATION
                   Defendant                   (Doc. No. 246).
15
16
17          Pending before the Court is Plaintiff United States of America’s Motion to Continue
18 Motion Hearing and Requesting Additional Time to Respond to Defendant’s Motion for
19 Reconsideration. See Doc. No. 246. Upon consideration of the motion, IT IS HEREBY
20 ORDERED that the United States’ motion is GRANTED. Accordingly, the United States
21 shall file its response to Defendant’s Motion for Reconsideration on or before June 29,
22 2020, and the telephonic motion hearing scheduled for June 29, 2020, at 4:00 p.m. is
23 VACATED and RESET for July 2, 2020 at 10:30 a.m.
24          IT IS SO ORDERED.
25
26 Dated: June 25, 2020                           _________________________________
27                                                JOHN A. HOUSTON
                                                  United States District Judge
28
